In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00222-CR
______________________________


JOHN ABDULLAH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the Criminal District Court No. 4
Dallas County, Texas
Trial Court No. F03-01163-VK


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          John Abdullah appeals from his conviction on his guilty plea for aggravated robbery. 
Abdullah pled true to an enhancement paragraph, and the court assessed punishment at
thirty years' imprisonment.  
          Abdullah raises only one contention of error:  that the trial court erred by failing to
allow him to object to a presentence investigation (PSI) report.  As pointed out by Abdullah,
the trial court is required to allow a defendant or his or her attorney to comment on a PSI
report and, with approval of the court, to introduce evidence alleging factual inaccuracies. 
See Tex. Code Crim. Proc. Ann. art. 42.12, § 9(d), (e) (Vernon Supp. 2004).
          This complaint, as with most others, must be brought to the trial court's attention at
a time when the court can take action to correct any claimed shortfall.  If it is not brought
to the court's attention, the claim of error has not been preserved for appellate review.  Tex.
R. App. P. 33.1(a); see Smith v. State, 91 S.W.3d 407, 409 (Tex. App.—Texarkana 2002,
no pet.).  The complaint was not brought to the court's attention at any point in these
proceedings.  The claim of error has not been preserved for us to review.
 

          We affirm the judgment.  


                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      June 1, 2004
Date Decided:         June 10, 2004

Do Not Publish